Exhibit 10.2

 

[FORM OF WAIVER]

 

WAIVER

 

 

This WAIVER (this “Waiver”) is entered into as of March 21, 2012, by and
between, China Shen Zhou Mining & Resources, Inc., a Nevada corporation with
headquarters located at No. 166 Fushi Road, Zeyang Tower, Shijingshan District,
Beijing, China 100043, 86-010-8890-6927 (the “Company”), and the investor
signatory hereto (the “Investor”), with reference to the following facts:

 

A. The Company entered into that certain Securities Purchase Agreement, dated as
of January 19, 2011 (the “Agreement”), by and among, the Company and the Buyers
(as defined in the Agreement), whereby the Company issued, among other things,
certain shares (the “Common Shares”) of the Company’s common stock, par value
$0.001 per share (the ”Common Stock”) and certain warrants to purchase Common
Stock (the “Warrants”).

 

B. C. The Company has requested that the Investor, as a holder of Warrants
and/or Common Shares, waive the Company’s obligation to comply with Section 4(m)
of the Agreement, solely with respect to the proposed transaction substantially
described on the term sheet attached hereto as Exhibit A (the “Term Sheet”) on
the terms and subject to the conditions set forth herein (the “Proposed
Waiver”).

 

D. Concurrently herewith, the Company has also requested waivers from the other
Buyers pursuant to waivers in form and substance identical to this Waiver (the
“Other Waivers”, and together with this Waiver, the “Waivers”).

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Waiver shall have the meanings given to them in the Agreement.

 

2. Waiver . Effective as of the Effective Date (as defined below), the Investor
hereby agrees to the Proposed Waiver. The Company hereby acknowledges and agrees
that nothing contained herein shall constitute any agreement by the Investor to
waive any future breach of Section 4(m) of the Agreement or to waive any other
provision of the Agreement or any other Transaction Document.

 

3. Reaffirmation of Obligations. The Company hereby confirms and agrees that,
except as set forth in Section 2 above, (i) the Agreement, the Securities and
each other Transaction Document is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects and (ii) the
execution, delivery and effectiveness of this Waiver shall not operate as an
amendment of any right, power or remedy of the Buyers under any Transaction
Document, nor constitute an amendment of any provision of any Transaction
Document.

 



 

 



 

5. Fees and Expenses. Except as otherwise set forth in this Agreement and the
Transaction Documents, each party to this Agreement shall bear its own expenses
in connection with transactions contemplated hereby.

 

6. Effectiveness. Upon execution of Waivers by the Company and all of the
Buyers, this Waiver shall become effective as of the date first written above
(the “Effective Date”).

 

7. Disclosure of Transactions and Other Material Information. On or before 5:30
p.m., New York City time, on the first Business Day following the date of this
Waiver, the Company shall issue a press release and file a Current Report on
Form 8-K describing the terms of the transactions contemplated by this Waiver in
the form required by the 1934 Act and attaching this Waiver (including Exhibit A
attached hereto) as an exhibit to such filing (including all attachments, the
“8-K Filing”). From and after the filing of the 8-K Filing with the SEC, no
Buyer shall be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries or any of their respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing.

 

8. Remedies. The Investor and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Waiver shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Waiver and to exercise all other rights granted by law. Furthermore, the Company
recognizes that in the event that it fails to perform, observe, or discharge any
or all of its obligations under this Waiver, any remedy at law may prove to be
inadequate relief to the Investor. The Company therefore agrees that the
Investor shall be entitled to seek temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

 

9. Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Waiver or any other Transaction Document are several and
not joint with the obligations of any other Buyer, and the Investor shall not be
responsible in any way for the performance of the obligations of any other Buyer
under any Transaction Document or Other Waiver. Nothing contained herein or in
this Waiver, any Other Waiver or any other Transaction Document, and no action
taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and other Buyers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investor and other
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Waiver, any Other Waiver or
any other Transaction Document and the Company acknowledges that the Buyers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Waiver, any Other Waiver and any other
Transaction Document. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Waiver, any Other Waiver or out of
any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.



 

 

  

10. No Third Party Beneficiaries. This Waiver is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

11. Counterparts. This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

 

12. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Waiver shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Waiver and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. The Company hereby appoints CT
Corporation System, with offices at 111 Eighth Avenue, New York, New York 10011,
as its agent for service of process in New York. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WAIVER OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

 

[Signature Page Follows]

 



 

 

 

 

 

IN WITNESS WHEREOF, this Waiver has been executed as of the date first written
above.

 



      INVESTOR:                                               By:         Title:
        Name:                                                             AGREED
TO AND ACCEPTED BY:                           CHINA SHEN ZHOU MINING &
RESOURCES, INC.                                     By:       Name:        
Title:      



 

 



 

 

 

 

